Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 1 of 29




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


  JULIO CASTILLO,

                Plaintiff,                          Civil Action No. ____________

  v.
                                                    (Formerly Case No. 2021-002140-CA-01,
  WALMART INC.,                                     11th Judicial Circuit, Miami-Dade County,
                                                    Florida)
                Defendant.


                                    NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367,

  Defendant Walmart Inc. (“Walmart”) has removed the above-captioned action from the Circuit

  Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida to the Miami

  Division of the United States District Court for the Southern District of Florida. As grounds for

  removal, Walmart states:

  I.     COMPLIANCE WITH STATUTORY REQUIREMENTS

         1.     On September 16, 2019, Plaintiff Julio Castillo (“Plaintiff”) filed Julio Castillo

  v. Walmart Inc. in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade

  County, Florida. The court assigned the action Case No. 2021-002140-CA-01.

         2.     In his Complaint, Plaintiff asserts claims for: (1) unpaid minimum and/or

  overtime wages in violation of the Fair Labor Standards Act; (2) breach of contract; (3) unjust

  enrichment; and (4) quantum meruit. Plaintiff seeks to recover unpaid wages, compensatory

  damages, punitive damages, restitution, interest, liquidated damages, and attorneys’ fees and

  costs. Compl. ¶¶ 22, 26, 29, & 25 (Prayers for Relief).
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 2 of 29




         3.      Under 28 U.S.C. § 1446(a), attached to this Notice of Removal as Exhibit A are

  true and correct copies of all process, pleadings, and orders in this action.

         4.      Under 28 U.S.C. § 1446(d), Walmart will promptly provide written notice of

  removal of this action to Plaintiff and will promptly file a copy of this Notice of Removal with

  the Clerk of the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

  Florida.

  II.    TIMELINESS OF REMOVAL

         5.      Walmart was served with the Complaint on February 8, 2021. Removal of this

  action is therefore timely because it is within 30 days of service of the Complaint on Walmart.

  See 28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-

  56 (1999) (30-day removal period begins to run upon service of summons and complaint).

  III.   PROPRIETY OF VENUE

         6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the

  Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, where

  the state court action was pending prior to removal, is a state court within this federal district

  and division. See Local Rule 3.1.

  IV.    BASIS OF REMOVAL

         7.      This action invokes the Court’s original jurisdiction under 28 U.S.C. § 1331 and

  can be removed to this Court pursuant to the provisions of 28 U.S.C. § 1441(b) because

  Plaintiff alleges violations of the laws of the United States, namely, the Fair Labor Standards

  Act (29 U.S.C. § 201, et seq.) and seeks to recover damages and restitution for those

  violations. See Compl. ¶¶ 1, 16-22.




                                                   2
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 3 of 29




         WHEREFORE, the above-titled action is hereby removed to this Court from the

  Eleventh Judicial Circuit in and for Miami-Dade County, Florida.


  Date: March 8, 2021                              Respectfully submitted,



                                                    /s/ Christopher M. Lomax
                                                   Cindi L. Ritchey (pro hac vice forthcoming)
                                                   critchey@jonesday.com
                                                   JONES DAY
                                                   4655 Executive Drive, Suite 1500
                                                   San Diego, CA 92121.3134
                                                   Telephone: +1.858.314.1200
                                                   Facsimile: +1.844.345.3178

                                                   Kelsey A. Israel-Trummel (pro hac vice
                                                   forthcoming)
                                                   kitrummel@jonesday.com
                                                   JONES DAY
                                                   555 California St., 26th Floor
                                                   San Francisco, CA 94104
                                                   Telephone: +1.415.875.5831
                                                   Facsimile: + 415.875.5700

                                                   Christopher M. Lomax
                                                   clomax@jonesday.com
                                                   Florida Bar No. 56220
                                                   JONES DAY
                                                   600 Brickell Avenue
                                                   Brickell World Plaza, Suite 3300
                                                   Miami, FL 33131
                                                   Telephone: +305.714.9700
                                                   Facsimile: +305.714.9799

                                                   Attorneys for Defendant
                                                   WALMART INC.




                                               3
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 4 of 29




                                   CERTIFICATE OF SERVICE
         I hereby certify that on March 8, 2021, the foregoing was filed with the Clerk of the

  Court using the CM/ECF system which will send notification of such filing to the following at

  their e-mail address on file with the Court:

     Anthony M. Georges-Pierre
     agp@rpgattorneys.com
     Max L. Horowitz
     mhorowitz@rgpattorneys.com
     REMER & GEORGES-PIERRE, PLLC
     Courthouse Tower
     44 West Flagler Street, Suite 2200
     Miami, FL 33130
     Telephone:    +305.416.5000
     Facsimile:    +305.416.5005


                                                 /s/ Christopher M. Lomax
                                                 Christopher M. Lomax




                                                   4
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 5 of 29




                     EXHIBIT A
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 6 of 29

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        02/08/2021
                                                                                                        CT Log Number 539012089
     TO:         Kim Lundy Service Of Process
                 Walmart Inc.
                 702 SW 8TH ST
                 BENTONVILLE, AR 72716-6209

     RE:         Process Served in Florida

     FOR:        Wal-Mart Associates, Inc. (Domestic State: DE)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                                 Castillo Julio, Pltf. vs. Walmart, Inc., etc., Dft.
                                                      Name discrepancy noted.
     DOCUMENT(S) SERVED:                              Summonses, Complaint
     COURT/AGENCY:                                    Miami-Dade County Circuit Court, FL
                                                      Case # 2021002140CA01
     NATURE OF ACTION:                                Employee Litigation - Violation of Fair Labor Standards Act Wage and Hour
                                                      Regulations
     ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Plantation, FL
     DATE AND HOUR OF SERVICE:                        By Process Server on 02/08/2021 at 01:01
     JURISDICTION SERVED :                            Florida
     APPEARANCE OR ANSWER DUE:                        Within 20 days after service, exclusive of the day of service (Document(s) may
                                                      contain additional answer dates)
     ATTORNEY(S) / SENDER(S):                         Anthony M. Georges-Pierre
                                                      Remer & Georges-Pierre, PLLC
                                                      Courthouse Tower
                                                      44 West Flagler Street, Suite 2200
                                                      Miami, FL 33130
                                                      305-416-5000
     ACTION ITEMS:                                    CT has retained the current log, Retain Date: 02/08/2021, Expected Purge Date:
                                                      02/13/2021

                                                      Image SOP

                                                      Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

     REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                      1200 South Pine Island Road
                                                      Plantation, FL 33324
                                                      877-564-7529
                                                      MajorAccountTeam2@wolterskluwer.com
     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                        Page 1 of 2 / EC
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 7 of 29

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         02/08/2021
                                                                                                         CT Log Number 539012089
     TO:         Kim Lundy Service Of Process
                 Walmart Inc.
                 702 SW 8TH ST
                 BENTONVILLE, AR 72716-6209

     RE:         Process Served in Florida

     FOR:        Wal-Mart Associates, Inc. (Domestic State: DE)




     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 2 of 2 / EC
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 8 of 29



                                                             Wolters Kluwer

                      PROCESS SERVER DELIVERY DETAILS




Date:                   Mon, Feb 8, 2021

Server Name:            George Thompson




Entity Served           WAL-MART ASSOCIATES, INC.

Agent Name              CT CORPORATION SYSTEM

Case Number             2021002140CA01

Jurisdiction            FL




         1 1 1 1 1 1 11 1 1 H
' Filing #Case 1:21-cv-20919-DPG
           120644785               Document
                      E-Filed 02/02/2021    1 Entered
                                         10:36:00 AM on FLSD Docket 03/08/2021 Page 9 of 29


                                                                                                         Y:5sifAl
                                                             IN THE CIRCUIT COURT OF THE
                                                             11TH JUDICIAL CIRCUIT,IN AND FOR                57/
                                                             MIAMI-DADE COUNTY,FLORIDA

                                                             CASE NO.: 2021-002140-CA-01
          JULIO CASTILLO,

                  Plaintiff,

           VS.


           WALMART,INC.,
           A Foreign Profit Corporation,

                  Defendant.


                                               SUMMONS IN A CIVIL CASE

          TO:                           WALMART,INC.
                                        Through Its Registered Agent:
                                        C T CORPORATION SYSTEM
                                        1200 SOUTH PINE ISLAND ROAD
                                        PLANTATION,FL 33324


           YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S
           ATTORNEY
                              Anthony M.Georges-Pierre, Esq.
                              REMER & GEORGES-PIERRE,PLLC
                              COURTHOUSE TOWER
                              44 West Flagler Street, Suite 2200
                              Miami,FL 33130

           an answer to the complaint which is herewith served upon you, within 20 days after service of
           this summons upon you, exclusive ofthe day of service. If you fail to do so,judgment by default
           will be taken against you for the relief demanded in the complaint. You must also file your
           answer with the Clerk of this Court within a reasonable period oftime after service.
                                                                         2/3/2021

                                                                     DATE
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 10 of 29



                                                        IN THE CIRCUIT COURT OF THE
                                                        11TH JUDICIAL CIRCUIT,IN AND FOR
                                                        MIAMI-DADE COUNTY,FLORIDA

                                                        CASE NO.:
  JULIO CASTILLO

           Plaintiff,

  VS.


  WALMART,INC.,
  A Foreign Profit Corporation,

           Defendant.


                                             COMPLAINT

           COMES NOW,Plaintiff, JULIO CASTILLO("Plaintiff'), by and through the undersigned

  counsel, hereby sues Defendant, WALMART,and in support avers as follows:

                                     GENERAL ALLEGATIONS

  1. This is an action by the Plaintiff for damages and breach of contract exceeding $30,000

        excluding attorneys' fees or costs for Defendant's breach of agreement, unjust enrichment, and

        quantum meruit pursuant to Florida Law, and for unpaid wages pursuant to the Fair Labor

        Standards Act, as amended, 29 U.S.C. §§201, et seq.(hereinafter the "FLSA").

  2. Plaintiff is currently a resident of Hillsborough County, but was, at all times material to the

        allegations ofthis Complaint,a resident ofMiami-Dade County,Florida; and was an employee

        of Defendant, performing duties as a qualified personnel for the Defendant, within a company

        operated business facility, located in Miami-Dade County, Florida.

  3. Defendant, is a for-profit corporation, duly authorized to conduct business in the State of

        Florida, and specifically operated in Miami-Dade County, having multiple store locations

        therein.
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 11 of 29



  4. Defendant is an "employer" pursuant to the Fair Labor Standards Act and Plaintiff is

      considered to be an "employee."

  5. FLSA jurisdiction in this Court is proper under 29 U.S.C. § 216(b).

  6. Venue is proper in Miami-Dade County,Florida, pursuant to Fla. Stat. Section 47.011,because

      all ofthe actions complained of herein occurred within thejurisdiction ofthe Eleventh Judicial

      Circuit, In and for Miami-Dade County, Florida.

  7. Plaintiff seeks all declaratory, injunctive, legal and equitable relief sought pursuant to the laws

      set forth above together with attorneys' fees, costs and damages.       •

  8. All conditions precedent for the filing of this action before this Court have indeed been

      previously met, including the exhaustion of all pertinent administrative procedures and

      remedies.

                                      FACTUAL ALLEGATIONS

  9. On or about April 2019, parties to this cause of action entered into an employment agreement

      where Plaintiff was employed with Defendant as an Assistant Manager in their Hialeah store

     (#5945).

   10. Plaintiff was promoted by Defendant to Operations Manager on or about January 2020.

  11. Plaintiff was transferred to the Homestead store(#3183)and remained as Operations Manager,

      where he was to be compensated at a bi-weekly rate of $2,500.00.

  12. The parties continued the aforementioned agreement until Defendant breached the above

      referenced agreement by not paying Plaintifffor three weeks' worth of vacation time and the

      five days he worked for Defendant before the parties' separation.

   13. Plaintiff seeks to be paid for Defendant's failure to compensate for services rendered.
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 12 of 29



  14. Throughout Plaintiff's employment, Plaintiff worked in excess of fifty (50) hours per week.

     At all times material hereto, Defendants were on notice of and/or had full knowledge of all

     hours worked by Plaintiff, including those hours worked by Plaintiffin excess offorty(40)in

     a given work week.

  15. Plaintiffs job terminated on September 23, 2020.

                                      COUNT I:
                   VIOLATION OF FLSA WAGE AND HOUR REGULATIONS

  16. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15 of

     this complaint as if set out in full herein.

  17. This action is brought by Plaintiffto recover from the Defendant unpaid minimum wage and/or

     overtime compensation, as well as an additional amount as liquidated damages, costs, and

     reasonable attorney's fees under the provisions ofthe FLSA.

  18. At all times pertinent to this Complaint, Defendant had two or more employees who regularly

     handled goods and/or materials which had been sold and transported from across state lines of

     other states, and the Defendant obtains and solicits funds from non-Florida sources, accepts

     funds from non-Florida sources, uses telephonic transmissions going over state lines to do its

     business, transmits funds outside the State of Florida, and otherwise regularly engages in

     interstate commerce, particularly with respect to its employees.

  19. Upon information and belief, at all times material hereto, Defendant's annual gross revenue

     exceeded $500,000 per annum on its own, or as part of a joint enterprise with the other

     corporate Defendant named herein, or which are as of yet unknown but will be revealed

     through further discovery. To the extent that Defendant operated as part of a joint enterprise,

     it did so with corporate entities that performed related activities, under the common control of
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 13 of 29



     the individual Defendant, and for common business purposes related to the work performed by

     Plaintiff for Defendant.

  20. By reason ofthe foregoing, the Defendant is and was, during all times hereafter mentioned, an

     enterprise engaged in commerce or in the production of goods for commerce as defined in §§

     3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). Defendant's business activities

     involve those to which the FLSA applies. The Plaintiffs work for the Defendant likewise

     affects interstate commerce.

  21. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire and/or from three

    (3) years from the date of the filing of this complaint.

  22. Defendant knew and/or showed reckless disregard of the provisions of the FLSA concerning

     the payment of minimum and/or overtime wages as required by the FLSA and remain owing

     Plaintiff these wages since the commencement of Plaintiff's employment with Defendant as

     set forth above. As such, Plaintiff is entitled to recover double damages.

  WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

         a. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff's rights;

         b. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             and/or overtime wages, with interest; and

         c. Award Plaintiff an equal amount in double damages/liquidated damages; and

         d. Award Plaintiff the costs ofthis action, together with reasonable attorney fees; and

         e. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 14 of 29



                                         COUNT H:
                                    BREACH OF CONTRACT

  23. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15 of

     this Complaint as if set out in full herein.

  24. Defendant's actions are in breach of the Agreement and contrary to the intent and conduct of

     the parties since the Agreement was entered into.

  25. Defendant's conduct is in breach of the implied covenant of good faith and fair dealing found

     in every contract, including the Agreement entered into between Plaintiff and Defendant.

  26. Plaintiff suffered damages as a result of Defendant's breach of said agreement.

         WHEREFORE,Plaintiff requests that this Court enter a judgment against Defendant for

  the actual monetary value for the breach ofagreement, compensatory damages, punitive damages,

  exclusive of pre-judgment interest, costs, and attorneys' fees and any and all other relief that this

  Honorable Court deems just and proper.

                                          COUNT HI:
                                      UNJUST ENRICHMENT

  27. Plaintiff re-alleges and incorporates paragraphs 1 through 15 of this Complaint as if fully set

     forth herein.

  28. Since Defendant have retained and failed to remit the wages owed to Plaintiff, they have been

      unjustly enriched which results in prejudice against Plaintiff.

  29. If Defendant retains the owed wages pursuant to the parties' employment agreement, it will

      receive a windfall. Only by remitting the wages earned pursuant to the agreement will the

     Plaintiff, be compensated in accordance with the amount of service he has performed and the

      status quo preserved.
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 15 of 29



      WHEREFORE, Plaintiff request that this Court enter a judgment against Defendant for

  compensatory damages, restitution, punitive damages, prejudgment interest, attorney's fees and

  costs, and for such other relief as is just and proper, and a trial by jury.

                                            COUNT IV:
                                         QUANTUM MERUIT

  30. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15 of

      this complaint as if set out in full herein.

  31. Plaintiff has conferred a benefit onto Defendant by performing and providing services for

     Defendant.

  32. Defendant has knowledge of the services performed and provided and the benefit provided by

     Plaintiff.

  33. Defendant accepted Plaintiff's services to Defendant.

  34. Defendant retains an inequitable benefit from Plaintiff by not properly paying Plaintiff, in

      violation of the laws of the United States and the State of Florida.

  35. Plaintiff seeks damages under quantum meruit that are the reasonable value of the services

      rendered to, provided to, and performed for Defendant.

          WHEREFORE, Plaintiff seeks a judgment under quantum meruit for damages for the

  reasonable value of the services performed and provided for Defendant, interest and costs, and

  other damages deemed just by this Honorable Court.



                                            JURY DEMAND

  Plaintiff demands trial by jury of all issues triable as of right by jury.
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 16 of 29



  Dated: January 28, 2021                  Respectfully submitted,

                                          /s/ Max L. Horowitz
                                          Anthony M.Georges-Pierre,Esq.
                                          Florida Bar No.: 533637
                                          agp@rgpattorneys.com
                                          Max L. Horowitz,Esq.
                                          Florida Bar No.: 118269
                                          mhorowitzargpattorneys.corn
                                          REMER & GEORGES-PIERRE,PLLC
                                          44 West Flagler Street, Suite 2200
                                          Miami, FL 33130
                                          Telephone:(305)416-5000
                                          Facsimile:(305)416-5005
                                          IN THE CIRCUIT COURT OF THE
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD
                                          11TH    DocketCIRCUIT,
                                               JUDICIAL  03/08/2021 PageFOR
                                                                 IN AND  17 of 29
                                          MIAMI-DADE COUNTY,FLORIDA

                                                     CASE NO.:
  JULIO CASTILLO,

         Plaintiff,

  VS.


  WALMART,INC., -
  A Foreign Profit Corporation,

         Defendant.


                                  SUMMONS IN A CIVIL CASE

  TO: WALMART,INC., through its Registered Agent:

                                 C T CORPORATION SYSTEM
                               1200 SOUTH PINE ISLAND ROAD
                                   PLANTATION,FL 33324


  YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S
  ATTORNEY:
                     Anthony M.Georges-Pierre, Esq.
                     REMER & GEORGES-PIERRE,PLLC
                     COURTHOUSE TOWER
                    44 West Flagler Street, Suite 2200
                     Miami,FL 33130

  an answer to the complaint which is herewith served upon you, within 20 days after service of
  this summons upon you, exclusive ofthe day of service. If you fail to do so,judgment by default
  will be taken against you for the relief demanded in the complaint. You must also file your
  answer with the Clerk ofthis Court within a reasonable period oftime after service.




  CLERK                                                     DATE


 (BY)DEPUTY CLERK
Filing Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 18 of 29
       # 122248810  E-Filed 03/01/2021 02:21:00 PM


                                   IN THE CIRCUIT COURT OF THE
                               ELEVENTH JUDICIAL CIRCUIT IN AND FOR
                                   MIAMI-DADE COUNTY, FLORIDA

        JULIO CASTILLO,                                 )
                                                        )
                       Plaintiff,                       )
                                                        )
               v.                                       ) CASE NO. 2021-002140-CA-01
                                                        )
        WALMART INC.,                                   )
                                                        )
                       Defendant.
                                                        )
                                                        )
                                                        )

            DEFENDANT WALMART INC.’S ANSWER AND DEFENSES TO COMPLAINT

               Defendant Walmart Inc. (“Walmart”) hereby answers the Complaint and Demand for Jury

        Trial (“Complaint”) of Plaintiff Julio Castillo (“Plaintiff”) filed in the above-referenced action.

               Unless expressly stated otherwise, Walmart denies each and every allegation in the

        Complaint, and specifically denies any liability to Plaintiff. To the extent not expressly denied, all

        allegations for which Walmart denies possessing knowledge or information sufficient to form a

        belief are denied. Walmart reserves the right to seek to amend and supplement its Answer as may

        be appropriate or necessary.

                                          GENERAL ALLEGATIONS

               1.      Paragraph 1, which summarizes Plaintiff’s claims, does not require a response. To

        the extent a response is required, Walmart denies that Plaintiff is entitled to any relief or damages

        on any of the claims asserted against Walmart under the federal Fair Labor Standards Act

        (“FLSA”) or Florida Law.

               2.      In response to Paragraph 2 of the Complaint, Walmart admits that Plaintiff was

        employed at two Walmart stores located in Miami-Dade County at certain times relevant to the
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 19 of 29




  Complaint. Walmart lacks knowledge as to Plaintiff’s residency and, on that basis, denies the

  remaining allegations in Paragraph 2.

         3.      In response to Paragraph 3 of the Complaint, Walmart admits that it is a for-profit

  corporation authorized to conduct business in the State of Florida with operations in Miami-Dade

  County.

         4.      In response to Paragraph 4 of the Complaint, Walmart states that the allegations in

  Paragraph 4 state legal conclusions to which no response is required. To the extent a response is

  required, Walmart admits that Plaintiff has alleged that Walmart is an “employer” and that Plaintiff

  is considered an “employee” under the FLSA.

         5.      In response to Paragraph 5 of the Complaint, Walmart states that the allegations in

  Paragraph 5 state legal conclusions to which no response is required. To the extent a response is

  required, Walmart admits that Plaintiff has alleged that jurisdiction is proper in this Court under

  29 U.S.C. § 216(b).

         6.       In response to Paragraph 6 of the Complaint, Walmart states that the allegations in

  Paragraph 6 state legal conclusions to which no response is required. To the extent a response is

  required, Walmart admits that Plaintiff has alleged that certain actions occurred in Miami-Dade

  County, Florida and that jurisdiction in this Court is proper under Fla. Stat. Section 47.011.

         7.      Paragraph 7, which summarizes the relief Plaintiff seeks, does not require a

  response. To the extent a response is required, Walmart denies that Plaintiff is entitled to any relief

  or damages on any of the claims asserted against Walmart.

         8.       In response to Paragraph 8 of the Complaint, Walmart lacks knowledge of the

  actions Plaintiff has and has not taken before filing this Action, and on that basis denies that all

  conditions precedent for the filing of this Action have occurred. The remaining allegations in




                                                   -2-
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 20 of 29




  Paragraph 8 state legal conclusions to which no response is required.

                                     FACTUAL ALLEGATIONS

         9.      In response to Paragraph 9 of the Complaint, Walmart admits that one or more of

  its subsidiaries employed Plaintiff as an Assistant Store Manager at a store located in Hialeah,

  Florida. Walmart denies the existence of an employment agreement to the extent that is interpreted

  as anything other than an at-will employment relationship. The remaining allegations in Paragraph

  9 state legal conclusions to which no response is required.

         10.     In response to Paragraph 10 of the Complaint, Walmart admits that Plaintiff became

  an Operations Manager on or about February 15, 2020. Walmart denies the remaining allegations

  in Paragraph 10.

         11.     In response to Paragraph 11 of the Complaint, Walmart admits that Plaintiff worked

  as an Operations Manager at a store located in Homestead, Florida. Walmart denies the remaining

  allegations in Paragraph 11

         12.     In response to Paragraph 12, Walmart admits that Plaintiff’s employment ended.

  Walmart denies that the parties entered into an employment agreement, that it breached any such

  agreement, and that it owes Plaintiff any unpaid wages or vacation time. The remaining allegations

  in Paragraph 12 state legal conclusions to which no response is required.

         13.     Paragraph 13, which summarizes the relief Plaintiff seeks, does not require a

  response. To the extent a response is required, Walmart denies that Plaintiff is entitled to any relief

  or damages on any of the claims asserted against Walmart.

         14.     In response to Paragraph 14, Walmart denies that Plaintiff worked in excess of fifty

  hours every work week and denies that Walmart was on notice or had knowledge of the specific

  number of hours Plaintiff worked each work week.




                                                   -3-
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 21 of 29




         15.     Walmart admits that Plaintiff’s employment ended on or about September 23, 2020.

                                    COUNT I:
                 VIOLATION OF FLSA WAGE AND HOUR REGULATIONS

         16.     Paragraph 16, which incorporates by reference Plaintiff’s prior allegations, does not

  require a response. To the extent any response is required, Walmart incorporates by reference its

  responses to Paragraphs 1 through 15 above, as if fully set forth herein.

         17.     Paragraph 17, which summarizes the relief Plaintiff seeks, does not require a

  response. To the extent a response is required, Walmart denies that Plaintiff is entitled to any relief

  or damages on any of the claims asserted against Walmart.

         18.     In response to Paragraph 18, Walmart admits that it engages in interstate commerce,

  including the sales of goods that have been transported in interstate commerce, and interstate

  telephonic communications. Walmart denies the remaining allegations in Paragraph 18.

         19.     In response to Paragraph 19, Walmart admits that its annual gross revenue exceeds

  $500,000. Walmart denies the remaining allegations in Paragraph 19.

         20.     In response to Paragraph 20 of the Complaint, Walmart states that the allegations

  in Paragraph 20 state legal conclusions to which no response is required. To the extent a response

  is required, Walmart admits only that Plaintiff maintains that it meets the definition of an enterprise

  engaged in commerce as defined in Sections 3(r) and 3(s) of the FLSA.

         21.     Paragraph 21, which summarizes the relief Plaintiff seeks, does not require a

  response. To the extent a response is required, Walmart denies that Plaintiff is entitled to any relief

  or damages on any of the claims asserted against Walmart.

         22.     Walmart denies all allegations in Paragraph 22 of the Complaint.

         To the extent any response to the unnumbered prayer for relief paragraph in Count I is

  required, Walmart admits only that Plaintiff seeks the relief described in subsections a through e.




                                                   -4-
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 22 of 29




  Walmart denies that Plaintiff’s First Cause of Action has merit and denies that Plaintiff is entitled

  to any relief or damages whatsoever in this matter.

                                          COUNT II:
                                     BREACH OF CONTRACT

         23.      Paragraph 23, which incorporates by reference Plaintiff’s prior allegations stated in

  Paragraphs 1 through 15, does not require a response. To the extent any response is required,

  Walmart incorporates by reference its responses to Paragraphs 1 through 15 above, as if fully set

  forth herein.

         24.      Walmart denies all allegations in Paragraph 24 of the Complaint.

         25.      Walmart denies all allegations in Paragraph 25 of the Complaint.

         26.      Walmart denies all allegations in Paragraph 26 of the Complaint.

         To the extent any response to the unnumbered prayer for relief paragraph in Count II is

  required, Walmart admits only that Plaintiff seeks the relief described therein. Walmart denies that

  Plaintiff’s Second Cause of Action has merit and denies that Plaintiff is entitled to any relief or

  damages whatsoever in this matter.

                                          COUNT III:
                                      UNJUST ENRICHMENT

         27.      Paragraph 27, which incorporates by reference Plaintiff’s prior allegations stated in

  Paragraphs 1 through 15, does not require a response. To the extent any response is required,

  Walmart incorporates by reference its responses to Paragraphs 1 through 15 above, as if fully set

  forth herein.

         28.      Walmart denies all allegations in Paragraph 28 of the Complaint.

         29.      Walmart denies all allegations in Paragraph 29 of the Complaint.

         To the extent any response to the unnumbered prayer for relief paragraph in Count III is




                                                  -5-
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 23 of 29




  required, Walmart admits only that Plaintiff seeks the relief described therein. Walmart denies that

  Plaintiff’s Third Cause of Action has merit and denies that Plaintiff is entitled to any relief or

  damages whatsoever in this matter.

                                           COUNT IV:
                                        QUANTUM MERUIT

         30.      Paragraph 30, which incorporates by reference Plaintiff’s prior allegations stated in

  Paragraphs 1 through 15, does not require a response. To the extent any response is required,

  Walmart incorporates by reference its responses to Paragraphs 1 through 15 above, as if fully set

  forth herein.

         31.      Walmart admits only that one or more of its subsidiaries employed Plaintiff.

  Walmart denies all remaining allegations in Paragraph 31 of the Complaint.

         32.      Walmart admits only that one or more of its subsidiaries employed Plaintiff.

  Walmart denies all remaining allegations in Paragraph 32 of the Complaint.

         33.      Walmart admits only that one or more of its subsidiaries employed Plaintiff.

  Walmart denies all remaining allegations in Paragraph 33 of the Complaint.

         34.      Walmart denies all allegations in Paragraph 34 of the Complaint.

         35.      Paragraph 35, which summarizes the relief Plaintiff seeks, does not require a

  response. To the extent a response is required, Walmart denies that Plaintiff is entitled to any relief

  or damages on any of the claims asserted against Walmart.

         To the extent any response to the unnumbered prayer for relief paragraph in Count IV is

  required, Walmart admits only that Plaintiff seeks the relief described therein. Walmart denies that

  Plaintiff’s Fourth Cause of Action has merit and denies that Plaintiff is entitled to any relief or

  damages whatsoever in this matter.




                                                   -6-
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 24 of 29




                                          JURY DEMAND

         To the extent a response is required, Walmart admits that Plaintiff demands a jury trial.

  Walmart denies that Plaintiff’s claims have any merit or that Plaintiff is entitled to any relief

  whatsoever.

                         DEFENSES AND AFFIRMATIVE DEFENSES

         Subject to and without waiving the foregoing, Walmart asserts the following affirmative

  and other defenses. Walmart reserves the right to amend or supplement its answer and/or

  defenses as may be warranted by the information developed through subsequent discovery.

  Nothing stated herein constitutes a concession as to whether or not Plaintiff or Walmart bears the

  burden of proof on any issue:

                                         FIRST DEFENSE

         The Complaint, in whole or in part, fails to state a claim upon which relief can be

  granted.

                                       SECOND DEFENSE

         Plaintiff’s claims are barred to the extent they seek remedies beyond those provided for

  under the FLSA or Florida State Law.

                                         THIRD DEFENSE

         Plaintiff’s claims are barred, in whole or in part, because Plaintiff was exempt from the

  overtime provisions of the FSLA or otherwise subject to statutory exemptions, exclusions,

  exceptions, or credits under the FLSA, 29 U.S.C. § 213.

                                       FOURTH DEFENSE

         Plaintiff’s claims fail, in whole or in part, because there was no express or implied

  contract between Walmart and Plaintiff.




                                                 -7-
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 25 of 29




                                          FIFTH DEFENSE

         Plaintiff’s breach of contract and/or equitable claim(s) fail because such claims are

  preempted, including by federal and state statutes.

                                          SIXTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of limitations,

  including Fla. Stat. Ann. § 95.11 and 29 U.S.C. § 255.

                                       SEVENTH DEFENSE

         Walmart acted in good faith and with reasonable grounds for believing that it was not in

  violation of any applicable laws.

                                        EIGHTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, to the extent that portions of the time

  periods for which he is claiming entitlement to overtime or other unpaid wages are de minimis.

                                         NINTH DEFENSE

         No act or omission of Walmart alleged to have violated the FLSA or Florida State Law

  was willful, knowing, or in reckless disregard of the provisions of the applicable law.

                                         TENTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver, accord and

  satisfaction, settlement, acquiescence, consent, and/or release.

                                      ELEVENTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrines of laches, estoppel,

  and/or unclean hands.




                                                  -8-
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 26 of 29




                                          TWELFTH DEFENSE

          Walmart is entitled to setoff, and/or to recoup, any overpaid wages and/or benefits paid to

  Plaintiff.

                                         THIRTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, by the doctrine of payment to the extent

  that Plaintiff has received all amounts due and owed.

                                      FOURTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, due to a failure to mitigate his damages,

  if in fact he had any.

                                         FIFTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, as to all hours during which he was

  engaged in activities that were preliminary or postliminary to his principal activities.

                                         SIXTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, as to all hours allegedly worked that

  Walmart did not suffer or permit be worked and/or of which Walmart lacked actual or

  constructive knowledge.

                                     SEVENTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, to the extent that he violated practices

  and guidelines or failed to perform his job duties in accordance with Walmart’s reasonable

  expectations of the position.

                                      EIGHTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, to the extent he lacks standing to seek

  some or all of the requested relief.




                                                   -9-
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 27 of 29




                                      NINETEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, by the doctrine of judicial estoppel to the

  extent he filed a personal bankruptcy without disclosing his claims against Walmart.

                                      TWENTIETH DEFENSE

          Plaintiff’s claims are barred to the extent he seeks injunctive relief because he has an

  adequate remedy at law and/or lacks standing and/or cannot make the requisite showing to obtain

  injunctive relief.

                                    TWENTY-FIRST DEFENSE

          Walmart has not knowingly or intentionally waived any applicable affirmative defenses

  and reserves the right to assert and rely on such other defenses as may become available or

  apparent during the course of discovery and to amend its answer to assert such additional

  defenses.

          WHEREFORE, having fully answered Plaintiff’s Complaint, and denied any and all

  unlawful conduct alleged by Plaintiff, Walmart hereby requests that the Complaint be dismissed

  in its entirety with prejudice, that Plaintiff take nothing by way of the Complaint, that Walmart

  be awarded its costs and attorneys’ fees incurred herein as appropriate, and that Walmart be

  awarded such further relief as the Court deems just and proper.




                                                  - 10 -
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 28 of 29




  Dated: March 1, 2021             Respectfully submitted,

                                   /s/ Christopher M. Lomax
                                   Christopher M. Lomax
                                   clomax@jonesday.com
                                   Florida Bar No. 56220
                                   JONES DAY
                                   600 Brickell Avenue
                                   Brickell World Plaza, Suite 3300
                                   Miami, FL 33131
                                   Telephone: +305.714.9700
                                   Facsimile: +305.714.9799

                                   Attorneys for Defendant
                                   WALMART INC.




                                      - 11 -
Case 1:21-cv-20919-DPG Document 1 Entered on FLSD Docket 03/08/2021 Page 29 of 29




                                   CERTIFICATE OF SERVICE


         I hereby certify that on March 1, 2021, I filed the foregoing document with the Clerk of

  the Court using the Florida Courts E-Filing Portal, which will prompt service to the following at

  their e-mail address on file with the Court:

           Anthony M. Georges-Pierre
           agp@rpgattorneys.com
           Max L. Horowitz
           mhorowitz@rgpattorneys.com
           REMER & GEORGES-PIERRE,
           PLLC
           Courthouse Tower
           44 West Flagler Street, Suite 2200
           Miami, FL 33130
           Telephone:    +305.416.5000
           Facsimile:    +305.416.5005



                                                 /s/ Christopher M. Lomax
                                                 Christopher M. Lomax




                                                 - 12 -
